United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2983
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Edgar Fabian Hernandez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: May 15, 2018
                               Filed: May 25, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Edgar Hernandez directly appeals the sentence the district court1 imposed after
he pled guilty to a drug charge and was sentenced to 252 months in prison. His

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging a Guidelines enhancement and arguing
that the sentence is substantively unreasonable. Hernandez has not filed a pro se
brief.

      We find no error in the district court’s calculation of the Guidelines range. See
United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (this court reviews district
court’s application of Guidelines de novo, and its findings of fact for clear error).
Further, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions). In addition,
we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                         -2-